          Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 1 of 7 Page ID #:1



 1

 2

 3                                                               07/17/2020
 4
                                                                     jgu
 5

 6
 7

 8                              UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                   No. 8:20-cr-00087-JLS

11                Plaintiff,                     I N F O R M A T I O N

12                v.                             [18 U.S.C. § 1341: Mail Fraud]

13   DAVID WAYNE SWEANEY,

14                Defendant.

15

16           The United States Attorney charges:
17                                   [18 U.S.C. § 1341]
18   A.      INTRODUCTORY ALLEGATIONS
19           1.    At times relevant to this Information:
20                 a.    Nanotech Engineering, Inc. (“Nanotech”) was a Delaware
21   corporation that maintained its principal place of business in
22   Irvine, California, within the Central District of California, as
23   well as operating a second location in Loveland, Colorado.               Nanotech
24   purported to be in the business of developing revolutionary solar
25   panels that used patent-pending nanotechnology to make its solar
26   panels more efficient than other solar panels on the market.                Neither
27   Nanotech nor its securities were ever registered with the United
28   States Securities and Exchange Commission (“SEC”).              Unregistered
       Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 2 of 7 Page ID #:2



 1   Nanotech shares were sold to victim-investors via a private placement

 2   memorandum (“PPM”).     Nanotech had no discernable source of income or

 3   revenue – virtually all of its funds were victim-investor funds.

 4              b.     Co-Conspirator 1 (“CC-1”), a resident of Irvine,

 5   California, established Nanotech and was the Chief Financial Officer

 6   (“CFO”), owner, and principal of Nanotech.         CC-1 controlled and
 7   directed the employees and business activities of Nanotech.            In or

 8   around February 1998, CC-1 pleaded guilty to one count of felony

 9   securities fraud in Nevada state court.

10              c.     Defendant DAVID WAYNE SWEANEY, a resident of Fort

11   Collins, Colorado, was listed on documents as the Chief Executive

12   Officer of Nanotech and supervised the Loveland, Colorado location.

13   Defendant SWEANEY was the nephew of CC-1.         Defendant SWEANEY built

14   the Nanotech website and updated the content of the website.             In or

15   around March 2018, at the direction of CC-1, defendant SWEANEY

16   established the main Nanotech bank accounts.          Defendant SWEANEY was

17   the signatory on the main Nanotech bank accounts and deposited

18   victim-investor checks in those accounts.         Nanotech employees at its

19   Irvine, California office sent defendant SWEANEY checks received from

20   victim-investors, via FedEx, for defendant SWEANEY to deposit in the

21   Nanotech bank accounts.

22              d.     Co-Conspirator 2 (“CC-2”), a resident of Irvine,

23   California, was the Chief Operations Officer of Nanotech.            CC-2

24   signed three materially false and misleading Forms D that Nanotech

25   filed with the SEC.     CC-2 also established and was the signatory on

26   several bank accounts for entities where Nanotech transferred victim-

27   investor funds.

28
                                             2
          Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 3 of 7 Page ID #:3



 1   B.      THE FRAUDULENT SCHEME

 2           2.    Beginning in or around September 2017, and continuing

 3   through at least in or around December 2019, in Orange County, within

 4   the Central District of California, and elsewhere, defendant SWEANEY,

 5   together with others, knowingly and with intent to defraud, devised,

 6   participated in, and executed a scheme to defraud investors as to

 7   material matters, and to obtain money and property from investors by

 8   means of material false and fraudulent pretenses, representations,

 9   and promises, and the concealment of material facts, relating to

10   investments in Nanotech.

11           3.    The fraudulent scheme was carried out, in substance, as

12   follows:

13                 a.     Nanotech would employ “cold-callers,” unlicensed

14   stockbrokers paid, at least at times, on a commission basis, in a

15   “boiler-room” type environment, to solicit investments in the company

16   from victim-investors located throughout the United States.               The

17   “cold-callers” operated out of the Nanotech office in Irvine,

18   California.        Potential victim-investors were contacted via telephone

19   by the “cold-callers,” who operated off of written scripts.               When the

20   “cold-callers” contacted potential victim-investors, the “cold-

21   callers” would use high pressure sales tactics to try to get the

22   victim-investors to view a web-share presentation and, ultimately, to

23   invest.      Through false and fraudulent statements and digital and

24   written materials, the “cold-callers” solicited investments in

25   Nanotech stock from victim-investors.           These false and fraudulent

26   statements included the following: (1) Nanotech “Nanopanels” had an

27   efficiency rate of three times that of silicon solar panels currently

28   on the market; (2) Nanotech “Nanopanels” were a third of the cost of
                                                3
       Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 4 of 7 Page ID #:4



 1   silicon solar panels currently on the market; (3) Nanotech

 2   “Nanopanels” were the size of a FedEx envelope but stronger, and more

 3   lightweight and flexible than silicon panels; (4) Nanotech would have

 4   60-70% of the sales of the solar market in the first few years; and

 5   (5) Nanotech “Nanopanels” would take over the solar industry.

 6              b.    Potential victim-investors who decided to invest would
 7   be provided with a PPM and a subscription agreement, which outlined

 8   the terms of the investment.       Nanotech’s website,

 9   www.nanotechengineeringinc.com, had the PPM available for potential

10   victim-investors to download as well.        The PPM contained multiple

11   material false representations and omissions of material fact,

12   including: (1) falsely stating that the CFO’s name was Michael Hatton

13   to conceal CC-1’s true identity and prior conviction for felony

14   securities fraud; (2) falsely stating that investor money would be

15   used only for overhead expenses and the manufacture of “Nanopanels,”

16   when defendant SWEANEY, and others, in fact used a significant

17   portion of investor money for personal expenses; and (3) failing to

18   disclose that investor money was being transferred to other entities

19   owned or controlled by defendant SWEANEY, CC-1, and CC-2.

20              c.    Potential investors would be provided with Nanotech’s

21   banking information so that they could wire funds to Nanotech, or

22   were provided a pre-paid FedEx envelope to send checks to the

23   Nanotech office in Irvine, California.        Victim-investor checks

24   received were then sent, via FedEx, by a Nanotech employee in Irvine,

25   California to defendant SWEANEY in Loveland, Colorado.           Defendant

26   SWEANEY deposited victim-investor checks in the Nanotech bank

27   accounts in Colorado.

28
                                             4
       Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 5 of 7 Page ID #:5



 1               d.   Defendant SWEANEY, at the direction of CC-1, would

 2   create a video purportedly depicting a functioning Nanotech

 3   “Nanopanel” that the “cold-callers” showed to potential victim-

 4   investors, and that defendant SWEANEY posted online for potential

 5   victim-investors to view, to induce potential victim-investors to

 6   invest in Nanotech.     The “cold-callers” told victim-investors that
 7   the video was “absolute proof” of how the “Nanopanel” outperformed

 8   even the most efficient silicon panel on the market.           The video

 9   captured a side-by-side comparison which depicted a purported

10   functioning “Nanopanel” versus a standard large silicon solar panel.

11   In the video, an actor hired by defendant SWEANEY purportedly showed

12   the “Nanopanel” outperforming the standard large silicon solar panel,

13   even though the “Nanopanel” was approximately ten times smaller than

14   the silicon panel.     In reality, Nanotech never developed a

15   functioning “Nanopanel.”      Defendant SWEANEY used a small standard

16   silicon solar panel and powered it with a hidden battery pack to make

17   the purported “Nanopanel” appear to outperform the large standard

18   silicon solar panel.

19               e.   Defendant SWEANEY, at the direction of CC-1, would

20   purchase approximately $300,000 in used solar panel manufacturing

21   equipment from a defunct solar panel company.          Defendant SWEANEY

22   assembled the equipment at the Nanotech facility in Loveland,

23   Colorado.   Defendant SWEANEY, on at least two occasions, at the

24   direction of CC-1, arranged for potential victim-investors, who

25   wanted to verify that Nanotech had a legitimate operation, to tour

26   the Nanotech facility in Loveland, Colorado.          CC-1 and others falsely

27   represented to victim-investors that the equipment was valued at $100

28   million.
                                             5
          Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 6 of 7 Page ID #:6



 1                  f.   Defendant SWEANEY, CC-1, and CC-2 would transfer a

 2   large portion of victim-investor funds to other entities they

 3   controlled, or would use the funds for personal expenses including:

 4   (1) a luxury yacht; (2) three sports cars; (3) cosmetic surgery;

 5   (4) dental care; (5) jewelry; (6) luxury fashion; and (7) Amazon

 6   purchases.
 7           4.     By means of the fraudulent scheme described above,

 8   defendant SWEANEY, and others, caused over 100 victim-investors to

 9   pay Nanotech approximately $9,512,662.

10           5.     At the time the false and fraudulent pretenses,

11   representations, promises, and omitted facts described above were

12   made, defendant SWEANEY knew they were being made, and knew they were

13   false.       The false and fraudulent pretenses, representations,

14   promises, and omitted facts were material because they were capable

15   of influencing the decisions of victim-investors, or potential

16   victim-investors.

17   //

18   //

19   //

20

21

22

23

24

25

26

27

28
                                                6
          Case 8:20-cr-00087-JLS Document 1 Filed 07/17/20 Page 7 of 7 Page ID #:7



 1   C.      THE USE OF THE MAIL

 2           6.    To carry out an essential part of the fraudulent scheme,

 3   defendant SWEANEY, within the Central District of California, caused

 4   items to be delivered by a private or commercial interstate carrier,

 5   namely FedEx, and it was foreseeable to him that mails and commercial

 6   interstate carriers would be used.             In particular, on or about June

 7   28, 2019, for the purpose of executing the fraudulent scheme,

 8   defendant SWEANEY knowingly caused an item to be delivered by a

 9   private and commercial interstate carrier, namely, a check from

10   victim-investor A.C. for $1,000,000 payable to Nanotech Engineering

11   Inc., sent, via FedEx, by an employee in the Nanotech Irvine,

12   California office to defendant SWEANEY in Loveland, Colorado.

13                                             NICOLA T. HANNA
                                               United States Attorney
14

15

16                                             BRANDON D. FOX
                                               Assistant United States Attorney
17                                             Chief, Criminal Division
18                                             BENJAMIN R. BARRON
                                               Assistant United States Attorney
19                                             Chief, Santa Ana Branch Office
20                                             DANIEL H. AHN
                                               Assistant United States Attorney
21                                             Deputy Chief, Santa Ana Branch
                                               Office
22
                                               RYAN G. ADAMS
23                                             Special Assistant United States
                                               Attorney
24                                             Santa Ana Branch Office
25

26

27

28
                                                7
